TRIAL COURT OFFICIAL'S
         REQUEST              FOR EXTENSION OF TIME TO FILE RECORD
                                                                                                          FILED IN
                                                                                                   12th COURT OF APPEALS
                                                                                                        TYLER, TEXAS
Court of Appeals No. (If known):          12 -    15          -   00227                -   cv
                                                                                                   10/11/2015 1:25:31 PM
                                                                                                          PAM ESTES
Trial Court Style: ABSH, LLC vs. C. AUBREY SMITH,et al                                                      Clerk


Trial Court & County: 114TH District Court, Smith County, Texas                      Trial Court No.: 15-1584-15

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due: 9-21-15

Anticipated Number of Pages of Record: 100

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


o       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either                            pay
the required fee or to make arrangements to pay the fee for preparing the record.
o XX
        my duties listed below preclude working on this record: Although I have diligently worked toward completion of this Temporary Restraining Orde
 assisting in the capital murder case of The State of Texas vs. James Calvert by working with visiting Judges who have

 handled the 241st general dockets, AND submitted Cause No. 007-0446-15, State vs. Cedric Keith Humble, Jr. AND Cause No.
o002-81266-14, State vs. Kevin Leo Alexander, at the urgent request of Judge Randall Rogers, I have not accomplished same. I
        Other. (Explain.):
 feel certain I will be able to submit the Statement of Facts by October 15th, 2015. I understand there will not be further
 extensions granted.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by October 15th, 2015
                                                                                                         , and I
hereby request an additional 14                      days within which to prepare it. TEX . R. APP. P. 37.3.


In compliance with TEX . R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

October 10th, 2015
                                                                   // Beverly E. Dixon, CSR 1627
Date                                                              Signature

214-289-5318
Office Phone Number                                     Printed Name Beverly E. Dixon

___________________________________
 tellmelies@suddenlink.net
E-mail Address (if available)                                     Official Title Deputy Official Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
T EXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):




Name: Wilson, Robertson & Cornelius, PC                      Name: Vance E. Hendrix

Address:                                                     Address:




Phone no.:                                                   Phone no.: BY FAX: 903 705 7775

Attorney for: Defendants                                     Attorney for: Plaintiffs

by email address: mmilam@wilsonlawfirm.com



Lead Counsel for APPELLANT(S ):                              Lead Counsel for APPELLEE(S ):

Name:                                                        Name:

Address:                                                     Address:




Phone no.:                                                   Phone no.:

Attorney for: Defendants                                     Attorney for:



Additional                               information,                                   if                     any: